In re Lee Matthews, applying for writs of certiorari, mandamus and prohibition. Parish of Jefferson.
Writ granted in part. The trial judge has no power to grant the witness immunity other than as provided by CCrP article 439.-1, and this ruling is reversed. Otherwise, the writ is denied on the showing made. Assuming that the witness was called by the defense she may be cross-examined by the state, and, if otherwise appropriate, impeached with a prior inconsistent statement (previously suppressed as having been given in violation of her right to counsel).